816 F.2d 679
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John DOE, Plaintiff-Appellant,v.John DOE, Warden, Defendant-Appellee.
No. 86-6007.
United States Court of Appeals, Sixth Circuit.
April 10, 1987.

Before KENNEDY, RYAN and NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the appellant's informal brief and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.  Appellant has filed a motion for appointment of counsel.


2
The record on appeal was filed en camera.


3
The district court's dismissal of the complaint is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.  The motion for appointment of counsel is denied.